Citation Nr: 1714631	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-31 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), other than service-connected schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to June 1976 and was discharged under other than honorable conditions.  In October 1979, the character of the Veteran's discharge was upgraded to under honorable conditions.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from March 2003 and July 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part and respectively, denied service connection for a psychiatric disability and granted service connection for orchialgia of the right testicle and assigned that disability an initial noncompensable rating, effective December 30, 1999.  As set forth above, the Veteran's claim is now in the jurisdiction of the RO in Atlanta, Georgia.  

In a June 2005 decision, the Board denied service connection for a psychiatric disability and an initial compensable rating for orchialgia.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2006 order, the Court granted a joint motion for partial remand, remanding that portion of the Board's June 2005 decision denying service connection for a psychiatric disability and an initial compensable rating for orchialgia of the right testicle.  In April 2007, the Board remanded the matter to the RO for additional evidentiary development.  

While the matter was in remand status, in an April 2009 rating decision, the RO granted service connection for schizoaffective disorder and assigned an initial 70 percent rating, effective February 7, 2002.  The appellant appealed both the initial rating and the effective date assigned.  In addition, in an October 2009 rating decision, the RO granted a total rating based on individual unemployability due to service-connected disability effective September 1, 2009, the date of receipt of the Veteran's application for that benefit.  

In a February 2011 decision, the Board granted an initial 10 percent rating for orchialgia of the right testicle from December 30, 1999; denied an effective date earlier than February 7, 2002, for the award of service connection for a psychiatric disability; and remanded the issue of entitlement to an initial rating in excess of 70 percent for schizoaffective disorder from February 7, 2002.  The record on appeal contains no indication that the Veteran appealed the Board's February 2011 decision to the Court.  

In a subsequent February 2011 rating decision, the RO effectuated the Board's final February 2011 decision awarding an initial 10 percent rating for orchialgia from December 30, 1999.  Although the Board's decision was final, for reasons which are unclear, the RO thereafter processed an appeal regarding both the rating and effective date assigned for orchialgia and in a February 2015 decision, the Board denied an effective date earlier than December 30, 1999, for the award of service connection for orchialgia; remanded the issue of entitlement to an increased rating for orchialgia; and inferred and remanded a claim for a total rating based on individual unemployability due to service-connected disability.  

With respect to the TDIU issue, the Board noted that the Veteran had claimed that his service-connected disabilities rendered him unemployable.  The Board further noted that although the Veteran had been awarded TDIU from September 1, 2009, in a September 2011 rating decision, the RO had granted a 100 percent rating for schizoaffective disorder from February 7, 2002.  Thus, the Board determined that pursuant to Bradley v. Peake, 22 Vet. App. 280 294 (2008), consideration of whether the Veteran was entitled to a TDIU for his service-connected disabilities other than schizoaffective disorder was necessary.  

In a September 2015 decision, the Board dismissed the appeal with respect to the issue of entitlement to a rating in excess of 10 percent for orchialgia after the Veteran withdrew his appeal of that issue.  The Board again remanded the issue of entitlement to TDIU for service-connected disabilities other than schizoaffective disorder for due process considerations.  Those remand directives have been satisfied and the Veteran has not argued otherwise.  



FINDING OF FACT

The evidence of record demonstrates that the Veteran's service-connected disabilities, other than service-connected schizoaffective disorder, do not preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities other than schizoaffective disorder have not been met.  38 U.S.C.A. § 1155, 5107 (b) (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA.

In January 2010 and November 2015 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of:  information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file and the Veteran has been afforded multiple adequate VA examinations in connection with his service-connected disabilities.  An additional examination is not necessary to make a decision on this claim.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis.

As set forth above, the Board noted in a prior Remand that the Veteran had claimed that his service-connected disabilities rendered him unemployable.  The Board further noted that although the Veteran had been awarded TDIU from September 1, 2009, in a September 2011 rating decision, the RO had granted a 100 percent rating for schizoaffective disorder from February 7, 2002.  Thus, the Board determined that pursuant to Bradley v. Peake, 22 Vet. App. 280 294 (2008), consideration of whether the Veteran was entitled to a TDIU for his service-connected disabilities other than schizoaffective disorder was necessary.  This is so because if VA finds that a separate service-connected disability (other than the 100 percent rated service-connected disability) supports a TDIU, an award of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s)  may be warranted.  Bradley, 22 Vet. App. at 294.

In order to evaluate whether a TDIU is warranted in this case based on service-connected disabilities other than service-connected schizoaffective disorder, the Board notes that VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. § 3.102, 3.340, 3.341, 4.16.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1). 

When a Veteran does not meet the criteria for a TDIU rating under 38 C.F.R. § 4.16(a), he or she is nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

In this case, the Veteran's service-connected disabilities, other than schizoaffective disorder, consist of tinea cruris of the hands, feet, and groin, evaluated as 30 percent disabling; orchialgia/testicle pain due to epididymal cyst, evaluated as 10 percent disabling; and tinnitus, evaluated as 10 percent disabling.  His combined evaluation for these disabilities is 40 percent.  Based on the foregoing, the Veteran does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU for these disabilities.  Thus, the question now becomes whether the evidence indicates that these service-connected disabilities prevent the Veteran from securing or following a substantially gainful occupation so as to warrant referral for extra-schedular consideration.

A review of the substantial record in this case indicates that the Veteran has been seen and evaluated on multiple occasions in connection with his service-connected disabilities.  

The evidence of record shows that the Veteran's tinea cruris of the hands, feet, and groin is essentially manifested by minimal scarring, with no further disabling symptoms such as infection, cracking, or functional loss.  The Veteran's service-connected orchialgia is essentially manifested by no more than intermittent pain and tenderness in the right testicle.  His service-connected tinnitus is manifested by ringing in the ears.  There is no indication in the record, nor has the Veteran contended, that these disabilities, either singly or in combination, prevent him from obtaining or maintaining substantially gainful employment.  

For example, an April 2015 examination of the Veteran's service-connected testicle disability indicated that the severity of the condition was mild and did not produce any other deformity, limitation, or disability other than mild pain and tenderness with direct pressure or palpation.  The anatomical condition was indicated to be an epididymal cyst, and the cyst produced some testicular pain which, by definition, was noted to be orchialgia.  The examiner found that this condition did not impact on the Veteran's ability to work.  

A May 2016 tinnitus examination found that the Veteran's tinnitus would impact ordinary conditions of daily life, including ability to work, by making understanding conversational speech difficult.  There was no indication, however, that the Veteran could not engage in substantially gainful employment due to tinnitus.

The Veteran's other examination reports and outpatient treatment records indicate ongoing symptoms and treatment with respect to his service-connected disabilities other than schizoaffective disorder.  However, these records do not contain evidence or contentions indicating that the Veteran would be unable to secure and follow a substantially gainful occupation due to his service-connected skin, testicle or tinnitus disabilities.  Under these circumstances, the Board finds that a referral of the issue of entitlement to TDIU based on service-connected disabilities other than schizoaffective disorder for extra-schedular consideration is not warranted under 38 C.F.R. § 4.16(b).  

The Board further finds no basis in the record upon which to establish entitlement to special monthly compensation under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  The Veteran is in receipt of a 100 percent schedular rating for schizoaffective disorder but does not have additional service-connected disability or disabilities independently ratable at 60 percent and he has not specifically contended otherwise.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350 (i).  Buie v. Shinseki, 24 Vet. App. 242 (2011).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to TDIU, based on service-connected disabilities other than service-connected schizoaffective disorder, is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


